Title: From Thomas Jefferson to Abigail Adams, 4 September 1785
From: Jefferson, Thomas
To: Adams, Abigail



Dear Madam
Paris Sep. 4. 1785.

I was honoured with your letter of Aug. 21. by Mr. Smith who arrived here on the 29th. I am sorry you did not repeat the commission you had favoured me with by Mr. Short as the present would have been an excellent opportunity of sending the articles you wished for. As Mr. Short’s return may yet be delayed, will you be so good as to write me by post what articles you desired, lest I should not otherwise know in time to send them by either of the Mr. Smiths. The French packet brought me letters from Mr. Jay and Dr. Ramsay only. They were dated July 13. They do not mention the arrival of your son. Dr. Ramsay’s letter was on a particular subject, and Mr. Jay’s letter was official. He may have arrived therefore, tho these letters do not mention it. However as he did not sail till June, and Westernly winds prevail in the summer I think the 13th. of July was too early to expect him to have arrived. I will certainly transmit you information of his arrival the moment I know it.
We have little new and interesting here. The Queen has determined to wear none but French gauzes hereafter. How many English looms will this put down? You will have seen the affair of the Cardinal de Rohan so well detailed in the Leyden gazette that I need add nothing on that head. The Cardinal is still in the  Bastille. It is certain that the Queen has been compromitted without the smallest authority from her: and the probability is that the Cardinal has been duped into it by his mistress Madme. de la Motte. There results from this two consequences not to his honour, that he is a debauchee, and a booby. The Abbés are well. They have been kept in town this summer by the affairs of the Abbé Mably. I have at length procured a house in a situation much more pleasing to me than my present. It is at the grille des champs Elysees, but within the city. It suits me in every circumstance but the price, being dearer than the one I am now in. It has a clever garden to it. I will pray you to present my best respects to Miss Adams and to be assured of the respect & esteem with which I have the honour to be Dear Madam Your most obedient & most humble servt.,

Th: Jefferson

